         Case 1:17-cv-02041-RJL Document 59 Filed 04/19/19 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


MIKHAIL FRIDMAN, PETR AVEN, and
GERMAN KHAN,

               Plaintiffs,
                                                            Civil Case No. 1:17-cv-2041-RJL
       v.

BEAN LLC a/k/a FUSION GPS, and GLENN
SIMPSON,

               Defendants.


  REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO AMEND
          ORDER DENYING DEFENDANTS’ MOTIONS TO DISMISS

       The question before the Court on Defendants’ 28 U.S.C. § 1292(b) motion is this: Should

the D.C. Circuit have the chance to consider whether to grant interlocutory review on the two

questions set forth in the Motion? Both questions – whether defamation plaintiffs’ public figure

status can and should be resolved at the pleadings stage, and whether Abbas v. Foreign Policy

Group, LLC, 783 F.3d 1328 (D.C. Cir. 2015) remains good law on the applicability of the D.C.

Anti-SLAPP Act in federal court – are controlling questions of law as to which there is

substantial ground for difference of opinion, and resolution of them would “materially advance

the ultimate termination of the litigation.” 28 U.S.C. § 1292(b). The D.C. Circuit should at least

have the opportunity to make the determination whether to review these questions for itself.

After all, as Defendants pointed out and Plaintiffs do not dispute, this is the only case in this

District (and thus in this Circuit) where defamation defendants invoked the protections of the

Anti-SLAPP Act and moved to dismiss for failure to state a claim and the plaintiffs were

permitted to proceed to discovery; in every other such case, the complaint was dismissed under
         Case 1:17-cv-02041-RJL Document 59 Filed 04/19/19 Page 2 of 12



the Act or for failure to state a claim. See Mem. in Supp. of Defs.’ Mot. to Amend, ECF No. 52-1

(“Defs.’ Mem.”) at 3 n.1.

       As to the Section 1292(b) standard itself, most of Plaintiffs’ arguments are adequately

addressed in Defendants’ opening memorandum. Defendants herein address a few points raised

by Plaintiffs’ opposition, ECF No. 57 (“Opp.”). It should be emphasized, however, that Section

1292(b) is not meant to provide formulaic “jurisdictional requisites” but rather discretionary

“guiding criteria.” Charles Alan Wright, et al., 16 Federal Practice & Procedure § 3930 (2012),

at 488. “Section 1292(b) is best used to inject an element of flexibility into the technical rules of

appellate jurisdiction established for final-judgment appeals under § 1291 and for interlocutory

appeals under § 1292(a).” Id. “The three factors should be viewed together as the statutory

language equivalent of a direction to consider the probable gains and losses of immediate

appeal.” Id.

I.     QUESTION 1: WHETHER PUBLIC FIGURE STATUS CAN AND SHOULD BE
       RESOLVED AT THE PLEADINGS STAGE.

       A.      Question 1 Is a Controlling Question of Law.

       The District Court considered itself precluded as a matter of law from considering at the

pleadings stage whether Plaintiffs are public figures. ECF No. 48 (“Op.”) at 10 (concluding that

it “cannot resolve” that question). But as set forth in Defendants’ Memorandum and previously,

there is no such bar. See Defs.’ Mem. at 5-7. See also Mem. in Supp. of Defs.’ Motion to

Dismiss, ECF No. 20-1 (Jan. 29, 2018) (“MTD Mem.”) at 25; Reply Mem. In Supp. of Defs.’

Motion to Dismiss, EF No. 27 (April 16, 2018) (“MTD Reply”) at 5-7. That is the question

presented: whether, as a matter of law, Plaintiffs’ public figure status (1) can and should be

resolved at the pleadings stage or (2) is an affirmative defense that cannot be resolved on the




                                                  2
         Case 1:17-cv-02041-RJL Document 59 Filed 04/19/19 Page 3 of 12



pleadings. Plaintiffs’ two arguments for why that question is not “controlling” within the

meaning of Section 1292(b) are wrong.

       First, Plaintiffs mischaracterize the question presented. They assume that the Court of

Appeals would hold that public figure status is an “affirmative defense[]” and then, based on that

assumption, mischaracterize the question presented as whether this Court “‘should’ be engaged

in factual determinations on affirmative defenses at the motion to dismiss stage.” Opp. at 4. But

framing the issue that way puts the cart before the horse. The “question of law” that is actually

presented for a Section 1292(b) appeal is whether there is a legal prohibition on deciding public

figure status at the pleadings stage – even if public figure status is not “concede[d]” or “apparent

from the face of the complaint,” cf. Opp. at 4. As Defendants explained, public figure status is

not an “affirmative defense,” but rather is a predicate for knowing what elements a defamation

plaintiff must plead. See Defs.’ Mem. at 4-7. Thus, the question presented concerns the proper

inquiry on the elements a defamation plaintiff must plead to survive a motion to dismiss.

       Second, Plaintiffs argue that even if there is a purely legal question on whether public

figure status can and should be resolved at the pleadings stage, that question is not “controlling”

because if the Court had not considered itself barred from making such a determination, it might

have still concluded that the judicially noticeable materials were not “sufficient” to render

Plaintiffs public figures under Waldbaum v. Fairchild Publications, Inc., 627 F.2d 1287 (D.C.

Cir. 1980). Opp. at 5. But that is sheer speculation – and highly questionable speculation at that,

as the only courts to have considered whether Plaintiffs are public figures have concluded that

they are. OAO Alfa Bank v. Center for Public Integrity, 387 F. Supp. 2d 20 (D.D.C. 2005); Khan

v. Orbis Business Intel. Ltd., Case No. 2018 C 002667 B (D.C. Super. Ct. Aug 20, 2018) (filed in




                                                 3
           Case 1:17-cv-02041-RJL Document 59 Filed 04/19/19 Page 4 of 12



this Court as ECF No. 34-1). The critical point here is the Court engaged in no Waldbaum

inquiry whatsoever.

        There is yet another reason there is a “controlling” question on the public figure status

inquiry. As Defendants explained, even if the Court declines to certify Question 1 as phrased,

there is an additional, alternative question for interlocutory appeal: in determining at the

pleadings stage whether a plaintiff is a limited-purpose public figure, can and should a district

court take judicial notice of news articles, not for their truth, but for the existence of publicity

about a plaintiff’s participation in a given public controversy? See Defs.’ Mem. at 8-9 & n.4. As

to this alternative formulation, Plaintiffs offer no response.

        B.      There is Substantial Ground for Difference of Opinion on Question 1.

        The second Section 1292(b) element is whether “there is substantial ground for difference

of opinion” on the question presented. Plaintiffs’ arguments on this element are beside the point

as well.

        First, Plaintiffs point to what they characterize as “unimpeachable authority” that a

plaintiff need not “plead sufficient facts in a complaint to overcome an affirmative defense.”

Opp. 8. But again, that assumes that public figure status is an “affirmative defense.” Plaintiffs

cannot get around the elements of Section 1292(b) by reformulating the question presented.

        Second, Plaintiffs concede that “courts have come out differently on the issue of judicial

notice on different facts.” Opp. 9. But they argue that Defendants have not “establish[ed]” an

“abuse of discretion” under Rule 201, the judicial notice rule. Id. Defendants, however, are not

arguing that the Court abused its discretion under Rule 201. The point is the Court did not

exercise that discretion at all, because it considered itself legally barred from doing so.

        Third, in the face of the undisputable fact that the judges of this District Court and other

courts disagree on whether to decide public figure status at the pleadings stage, see Defs.’ Mem.

                                                   4
         Case 1:17-cv-02041-RJL Document 59 Filed 04/19/19 Page 5 of 12



at 5-7, Plaintiffs argue that that divergence is explained by different “application[s]” of the legal

standard, rather than different views on the legal standard itself. Opp. 9 (citing Footbridge Ltd.

Trust v. Zhang, 2005 WL 6959181, at *7, 2005 U.S. Dist. LEXIS 48639, at *20 (D.D.C. May 2,

2005), and Keystone Tobacco Co., Inc. v. U.S. Tobacco Co., 217 F.R.D. 235, 239 (D.D.C.

2003)). Not so. The Deripaska case, for example, presented precisely the same legal question

here: where the parties dispute a defamation plaintiff’s public figure status, can and should the

court decide at the pleadings stage whether the plaintiff is a public figure who must plead actual

malice? Deripaska v. Assoc. Press, 282 F. Supp. 3d 133, 141-42 (D.D.C. 2017). While the Court

here held that it “cannot resolve” that same question, Op. at 10, Judge Huvelle resolved it: in

response to the Deripaska plaintiff’s argument that “it is unnecessary to plead actual malice at

the motion-to-dismiss stage,” Judge Huvelle conducted a detailed analysis at the pleadings stage

and concluded that Deripaska “is a limited-purpose public figure” and had “failed to adequately

allege the requisite intent.” Deripaska, 282 F. Supp. 3d at 141-44. So have other courts, such as

in the First Circuit’s Bill Cosby case. McKee v. Cosby, 874 F.3d 54, 62 (1st Cir. 2017).

       C.      Resolution of Question 1 Would Materially Advance the Litigation.

       “To satisfy this element” – whether an interlocutory appeal “may materially advance the

ultimate termination of the litigation,” 28 U.S.C. § 1292(b) (emphasis added) – “‘a movant need

not show that a reversal on appeal would actually end the litigation.’” Nat’l Veterans Legal

Services Prog. v. United States, 321 F. Supp. 3d 150, 155 (D.D.C. 2018) (quoting Molock v.

Whole Foods Mkt. Grp., 317 F. Supp. 3d 1, 6 (D.D.C. 2018)). “Instead, the relevant inquiry is

whether reversal would hasten or at least simplify the litigation in some material way, such as by

significantly narrowing the issues, conserving judicial resources, or saving the parties from

needless expense.” Id. (quoting Molock, 317 F. Supp. 3d at 6).



                                                  5
         Case 1:17-cv-02041-RJL Document 59 Filed 04/19/19 Page 6 of 12



       As Defendants explained before, a ruling on whether the Court can and should resolve at

the pleadings stage whether Plaintiffs are public figures would materially advance the ultimate

termination of this litigation because, if Plaintiffs must plead actual malice, the case is almost

certainly over.1 Plaintiffs speculate that their complaint would still survive a motion to dismiss,

arguing that they did allege actual malice. But the sole allegation they point to – that the headline

of CIR 112 refers to “Russia/US Presidential Election,” see Opp. 5 (citing ECF No. 25 at 26-27)

– is plainly not sufficient, because the allegation contains no facts whatsoever about Defendants’

state of mind about the title to CIR 112, a title the complaint itself alleges was not prepared by

the Defendants. See Defs.’ Mem. 15-16; MTD Mem. at 30-32; MTD Reply at 12-13. And in any

event, if the D.C. Circuit rules that Plaintiffs’ public figure status can and should be resolved at

the pleadings stage, “the nature of what would follow would differ significantly.” Nat’l Veterans

Legal Services Prog., 321 F. Supp. 3d at 154. For example, even if Plaintiffs’ allegations were

deemed to plausibly allege that Defendants acted with actual malice, Plaintiffs would know that

they must not only prove actual malice, but must do so with clear and convincing evidence. See,

e.g., Gertz v. Robert Welch, Inc., 418 U.S. 323, 342 (1974) (“Those who, by reason of the

notoriety of their achievements or the vigor and success with which they seek the public's

attention, are properly classed as public figures . . . may recover for injury to reputation only on

clear and convincing proof that the defamatory falsehood was made with knowledge of its falsity

or with reckless disregard for the truth.”); New York Times Co. v. Sullivan, 376 U.S. 254, 285-86




1
 Defendants, of course, need not show that the case will be over for interlocutory appeal to
“materially advance” termination of the litigation. See, e.g., Johnson v. Burken, 930 F.2d 1202,
1206 (7th Cir. 1991) (explaining that the term “controlling” should not be read “literally”; “[i]t
could not be, because it is never one hundred percent certain in advance that the resolution of a
particular question will determine the outcome or even the future course of the litigation”).

                                                  6
          Case 1:17-cv-02041-RJL Document 59 Filed 04/19/19 Page 7 of 12



(1964) (“[W]e consider that the proof presented to show actual malice lacks the convincing

clarity which the constitutional standard demands.”) (emphasis added).

        Finally, insofar as Plaintiffs suggest that appeal would not materially advance the

litigation because the Court must “assume” that Defendants acted with malice, see Opp. 15

(citing Farah v. Esquire Magazine, 736 F.3d 528, 534 (D.C. Cir. 2013), they are wrong. Rather,

the Farah opinion (and the overwhelming body of federal law) states merely that a complaint’s

factual allegations must be accepted as true for Rule 12(b)(6) purposes. That does not mean that

a complaint’s legal conclusions, such as those in this case that a defendant acted with “malice,”

must be “assumed” on a motion to dismiss. Especially in the defamation context, where the First

Amendment “imposes stringent limitations upon the permissible scope of [defamation] liability”

– as the Farah opinion itself makes clear, 736 F.3d at 534 – the Plaintiffs must plead facts that

adequately and plausibly allege malice, which they have not done.

II.     QUESTION 2: WHETHER ABBAS REMAINS GOOD LAW AFTER MANN.

        As set forth in Defendants’ Memorandum, there is also a substantial question whether,

after Competitive Enterprise Institute v. Mann, 150 A.3d 1213 (D.C. 2016), the D.C. Circuit’s

opinion in Abbas v. Foreign Policy Group, LLC, 783 F.3d 1328 (D.C. Cir. 2015), remains good

law. Plaintiffs’ response, as explained further below, ignores Question 2 as posed and instead

suggests that the “question” for certification is a different one: whether there is a D.C. Circuit

case that has decided whether the Anti-SLAPP Act is applicable in federal court. See, e.g., Opp.

at 6 (“Abbas . . . is still binding and . . . there are no reasonable grounds for a difference of

opinion on that point.”). Of course there is such an opinion – the Abbas decision. But that is not

the question presented for Section 1292(b) certification. The question on which Defendants have

actually sought interlocutory appeal is whether Abbas remains good law. That question is

eminently appropriate for Section 1292(b) certification, because in Mann, the D.C. Court of

                                                   7
         Case 1:17-cv-02041-RJL Document 59 Filed 04/19/19 Page 8 of 12



Appeals instructed – contrary to the Abbas court’s prediction – that (1) the D.C. Anti-SLAPP Act

confers substantive rights based on covered speech and petitioning activities, and (2) the Anti-

SLAPP Act and Federal Rules 12 and 56 are not in “direct conflict” for Erie purposes. The

arguments Plaintiffs offer to oppose Section 1292(b) certification are easily dispatched.

        Controlling question of law. Plaintiffs argue that Question 2 is not “controlling” under

Section 1292(b) because there is a “controlling” decision on point: Abbas. Opp. at 6-7. That

argument is doubly flawed.

        First, Plaintiffs conflate two different meanings of the word “controlling.” Plaintiffs

argue that Abbas is “controlling” in the precedential sense of the term: it is a D.C. Circuit

opinion on the applicability of the Anti-SLAPP Act in federal court. But that is different from

whether Question 2 is “controlling” within the meaning of Section 1292(b). A question is

“controlling” within the latter meaning “even though its disposition might not lead to reversal on

appeal, if interlocutory reversal might save time for the district court, and time and expense for

the litigants.” Charles Alan Wright, et al., 16 Federal Practice & Procedure § 3930 (2012), at

499. “[Q]uestions found to be controlling commonly involve the possibility of avoiding trial

proceedings, or at least curtailing and simplifying pretrial or trial.” Id. at 505. Here, reversal of

Abbas in light of Mann would be highly likely to change the outcome of the case, as discussed

below. See p. 10, infra.

        Second, Plaintiffs’ argument recasts Question 2 into Plaintiffs’ own formulation: on

whether there is a D.C. Circuit decision on point. But the question actually presented is whether

Abbas is no longer good law. Plaintiffs’ opposition is entirely question-begging. Their arguments

that Abbas is good law are arguments for them to present to the D.C. Circuit upon certification.

The D.C. Circuit will then decide whether Abbas remains good law after Mann. The question



                                                   8
         Case 1:17-cv-02041-RJL Document 59 Filed 04/19/19 Page 9 of 12



now is whether that question is itself a “controlling question of law” under Section 1292(b).

Plaintiffs offer no rebuttal to Defendants’ showing that it is. And as a practical matter, it simply

cannot be the case that Section 1292(b) is never available when there is a prior circuit court

decision on point. That would mean that a circuit court could never, on interlocutory appeal,

clarify its own law before courts and litigants spend time and resources litigating under a

decision that the circuit court is likely to not follow. Section 1292(b) exists precisely to avoid

such wastes of resources. See, e.g., Charles Alan Wright, et al., 16 Federal Practice &

Procedure § 3930 (2012), at 495 (explaining that even if there is “established circuit precedent,”

Section 1292(b) certification is appropriate for determination of whether “that precedent is

wrong,” especially where, as here, there are new circumstances that were “not previously

considered by the court of appeals”).

       The Question 2 that Defendants have actually presented is a “controlling question of law”

under Section 1292(b).

       Substantial Ground. Plaintiffs fall victim to similar analytical errors on the “substantial

ground” prong as well. They argue that there is not “substantial ground for difference of opinion”

because Abbas is “the controlling authority.” Opp. 11. But the question presented is whether

Abbas is still good law. Plaintiffs cannot simply assume that it is. And although the judges in this

District to have considered the issue have concluded that they, as district judges, cannot

disregard Abbas, see Opp. 12 (citing cases), there is no question that the circuit court can

reconsider whether Abbas remains good law. See, e.g., Nat’l Veterans Legal Services Prog., 321

F. Supp. 3d at 155 (certifying for interlocutory appeal the question of the lawfulness of charging

PACER fees, because although Judge Huvelle “found the arguments” the parties had presented

to be “unpersuasive,” they were “not without merit”). Because there is a “substantial question”



                                                  9
          Case 1:17-cv-02041-RJL Document 59 Filed 04/19/19 Page 10 of 12



over whether Mann undermined both critical aspects of the Abbas court’s Erie analysis, the D.C.

Circuit should have the chance, now, to resolve that pure and disputed question of law. This

Court need only determine that there is a substantial ground for the D.C. Circuit to consider the

issue.

         Materially advance. Finally, although interlocutory appeal may “materially advance”

the ultimate termination of the litigation even if reversal would not “end the litigation,” Nat’l

Veterans Legal Services Prog., 321 F. Supp. 3d at 155 (quoting Molock, 317 F. Supp. 3d at 6),

there can be little question that, if the Anti-SLAPP Act applies in federal court, the case will

likely be over – and Plaintiffs barely try to argue otherwise. After all, when the Superior Court

applied the Act to these very same Plaintiffs’ claims, it dismissed them. ECF No. 34-1 at 23-24.

Plaintiffs’ sole argument is that “Abbas expressly rejected the argument” that the Act is

substantive under Erie and must be applied in federal court. No matter how many times one puts

a cart before a horse, it is not going to push.

                                           CONCLUSION

         For these reasons and those previously stated, the Court should amend its order denying

Defendants’ motions (ECF No. 49) to state that Question 1 (and/or its alternative formulation)

and Question 2 are both controlling questions of law as to which there is substantial ground for

difference of opinion and that an immediate appeal may materially advance the ultimate

termination of the litigation.




                                                  10
         Case 1:17-cv-02041-RJL Document 59 Filed 04/19/19 Page 11 of 12



Dated:   April 19, 2019              ZUCKERMAN SPAEDER LLP

                                     By:     /s/ Steven M. Salky
                                     Steven M. Salky (D.C. Bar No. 360175)
                                     William W. Taylor, III (D.C. Bar No. 84194)
                                     Rachel F. Cotton (D.C. Bar No. 997132)
                                     Adam B. Abelson (D.C. Bar No. 1011291)
                                     ZUCKERMAN SPAEDER LLP
                                     1800 M Street, N.W., Suite 1000
                                     Washington, D.C. 20036
                                     Tel: (202) 778-1800
                                     Fax: (202) 822-8106
                                     wtaylor@zuckerman.com
                                     ssalky@zuckerman.com
                                     rcotton@zuckerman.com
                                     aabelson@zuckerman.com

                                     Counsel for Defendants




                                       11
        Case 1:17-cv-02041-RJL Document 59 Filed 04/19/19 Page 12 of 12



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 19, 2019, the foregoing Reply Memorandum in

Support of Defendants’ Motion to Amend Order Denying Defendants’ Motions To Dismiss was

filed with the Court’s CM/ECF Service, and thereby provided to the following counsel of record:


Alan S. Lewis, Esquire
CARTER LEDYARD & MILBURN LLP
2 Wall Street
New York, NY 10005
Tel: (212) 238-8647
Lewis@clm.com

Kim Hoyt Sperduto, Esquire
SPERDUTO THOMPSON PLC
1133 Twentieth Street, NW
Second Floor
Washington, D.C. 20036
Tel: (202) 408-8900
ksperduto@sperdutothompson.com




                                                /s/ Adam B. Abelson
                                                Adam B. Abelson




                                              12
